Citation Nr: 1504869	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  08-16 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy.

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2014, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in St. Petersburg, Florida (a Travel Board hearing).  A transcript of the Board hearing has been associated with the electronic file on the "Virtual VA" system.  The Board has reviewed electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides during service in Vietnam.

2.  Symptoms of bilateral upper and lower extremity peripheral neuropathy were not chronic in service or continuous after service separation, and did not manifest to a compensable degree within one year of service separation.

3.  Bilateral upper and lower extremity peripheral neuropathy are not related to service.

4.  The Veteran is not service-connected for diabetes mellitus type II.
CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).  

2.  The criteria for service connection for bilateral lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status;
 (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a March 2007 letter, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  The March 2007 letter was sent prior to the July 2007 denial of the claims for service connection for bilateral upper and lower extremity peripheral neuropathy; therefore, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, Social Security Administration disability records, VA examination and medical opinion reports, the November 2014 Board hearing transcript, and the Veteran's written statements.

Because the weight of the evidence is against finding any injuries, diseases, or events in service that could serve as a basis for service connection for peripheral neuropathy in the upper or lower extremities, there is no duty to provide a VA medical examination for the issues on appeal.  Absent evidence at least suggestive of an in-service event, injury, or disease to which a competent medical opinion could relate the claimed disabilities, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the claims for service connection for peripheral neuropathy in the upper and lower extremities without being speculative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  

As discussed in more detail, the Veteran's appeal is based primarily on exposure to Agent Orange.  Although the Veteran is presumed to have been exposed to Agent Orange, and peripheral neuropathy is among the conditions noted to have a statistically significant association with such exposure, VA regulations require that peripheral neuropathy become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309.   In this case, symptoms of peripheral neuropathy did not develop within a year of service separation in February 1970; therefore, service connection may only be granted on a direct or secondary basis, and on a theory other than exposure to Agent Orange.  

Without credible evidence to support a finding of an in-service injury or disease to which peripheral neuropathy could be related, the Board finds that VA's duty to assist the Veteran in obtaining additional evidence to support a nexus has not been triggered.  See 38 U.S.C.A. § 5103A(a)(2)  (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  For these reasons, the Board finds that a remand for an additional medical opinion is not warranted.

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Peripheral neuropathy (as an organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the claims for service connection peripheral neuropathy of the upper and lower extremities.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (which may include peripheral neuropathy), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. 
§ 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. 
§ 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of  
10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630 -41 (2003); 64 Fed. Reg. 59,232-43 (1999); 61 Fed. Reg. 57,586-89 (1996).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Presumptive Service Connection Analysis

The Veteran contends that current bilateral upper and lower extremity peripheral neuropathy disorders are related to herbicide exposure in service.  Specifically, the Veteran asserts that he was exposed to Agent Orange while serving in Vietnam.  See, e.g., June 2008 letter; November 2014 Board hearing transcript at 9-10.

Initially, the Board finds that the Veteran was exposed to herbicides during service in Vietnam.  The RO found exposure to herbicides in Vietnam in September 2008 and July 2010 rating decisions.  The RO's finding of service in Vietnam is consistent with the evidence of record including the Veteran's statements and the DD Form 214.  As such, the Veteran is presumed to have been exposed to herbicides in Vietnam.

On review of all the evidence, lay and medical, the Board finds that the Veteran has not been diagnosed with acute or subacute peripheral neuropathy in the upper or lower extremities.  Acute and subacute peripheral neuropathy are specific types of peripheral neuropathy with distinguishable characteristics from other types of peripheral neuropathy.  As there is no medical evidence to support a diagnosis of either acute or subacute peripheral neuropathy, and the Veteran has not distinguished the peripheral neuropathy disorders as such, the Board finds that the provisions pertaining to herbicide exposure are not applicable in this case.  
38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

The Board next finds that the weight of the lay and medical evidence is against finding that symptoms of bilateral upper or lower extremity neuropathy were chronic in service.  Service treatment records do not include any complaints, symptoms, or treatment for peripheral neuropathy.  The February 1970 service separation examination includes a normal clinical evaluation of the upper and lower extremities.  The Veteran has not contended that symptoms of bilateral upper or lower extremity peripheral neuropathy were chronic in service.  For these reasons, the Board finds that symptoms of bilateral upper and lower extremity peripheral neuropathy were not chronic in service.

Similarly, the Board finds that the weight of the lay and medical evidence is against finding that symptoms of bilateral upper or lower extremity neuropathy were continuous after service separation.  As noted above, the Veteran has testified that peripheral neuropathy was not diagnosed until 2006.  While a VA treatment record from March 1, 2007 indicates that the Veteran reported a 30 year history of "diffuse pains," those pains were described as "pain, arthralgias, decreased physical endurance, myalgias," or in other words, general muscle and joint pain.  Symptoms more consistent with neuropathy only appeared within months of the March 2007 treatment.  Specifically, the Veteran reported "some burning in the paresthesias in the distal toes bilateral [lower extremities]."  "Occasional fasciculations in the [upper and lower extremities]" were reported as "intermittent in nature but present for thirty years."  The remainder of the private and VA treatment records do not indicate an onset of peripheral neuropathy symptoms until many years after service.  

In an October 2010 VA Form 21-4138, the Veteran stated that he has "suffered from the numbness and tingling for as long as I can remember following service."  While the Veteran is competent to report symptoms including numbness and tingling since service separation, this report is inconsistent with the medical history reported in March 2007, and with the remaining VA and private treatment records, which do not indicate complaints or treatment for numbness and tingling in the extremities until many years after service.  Additionally, the Veteran has a reported medical history that includes three motor vehicle accidents (1976, 2001, and 2014), including a 1976 accident which resulted in lingering symptoms and ultimately cervical spine surgery.  See November 2014 Board hearing transcript at 5; July 2009 VA examination report.  As such, the Board finds that the Veteran's reported history of numbness and tingling in the extremities since service separation in February 1970 is not credible, and therefore, not afforded probative weight.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1999) (interest may affect the credibility of testimony).

While the March 1, 2007 treatment record suggests some abnormalities in upper and lower extremities for over 30 years, the credible lay and medical evidence does not indicate that symptoms specific to peripheral neuropathy have been continuous since service separation.  For these reasons, the Board finds that symptoms of bilateral upper or lower extremity peripheral neuropathy were not continuous after service separation.

Within this context, the Board finds that the weight of the evidence is against finding that the Veteran's bilateral upper or lower extremity neuropathy manifested to a compensable degree within one year of service separation in February 1970.  During the November 2014 Board hearing, the Veteran testified that he was not diagnosed with peripheral neuropathy until 2006.  See Board hearing transcript at 3-4.  The medical evidence does not include any treatment records to suggest that symptoms of upper or lower extremity peripheral neuropathy began within a year of the Veteran's last exposure to Agent Orange, or even within one year of separation from service in February 1970.  For these reasons, the Board finds that bilateral peripheral neuropathy of the upper and lower extremities did not manifest to a compensable degree within one year of service separation.

As the weight of the evidence shows no chronic symptoms of bilateral upper or lower extremity peripheral neuropathy in service, continuous symptoms of bilateral upper or lower extremity peripheral neuropathy after service separation, or manifestation of bilateral upper or lower extremity peripheral neuropathy to a compensable degree within one year of service separation, the criteria for service connection for bilateral upper or lower extremity peripheral neuropathy on a presumptive basis are not met, to include as due to Agent Orange under the provisions of 38 C.F.R. § 3.309(e).  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Direct and Secondary Service Connection Analysis

While the Veteran asserts that the claimed bilateral upper and lower extremity peripheral neuropathy disorders are related to Agent Orange exposure, the Veteran is not precluded from becoming service-connected for bilateral upper or lower extremity peripheral neuropathy on another basis.  See Combee, 34 F.3d at 1042.  As such, the Board has also considered whether service connection is warranted on a direct or secondary basis.

On review of all the evidence, lay and medical, the Board finds that the current bilateral upper and lower extremity peripheral neuropathy disorders are not related to service.  As noted above, service treatment records do not include any complaints, symptoms, or treatment for peripheral neuropathy in service.  The Veteran has not asserted or otherwise identified any instance in service, to include any injury, disease, or event to which peripheral neuropathy could be related, other than to Agent Orange exposure.

The Veteran presented for treatment at a VA medical center on March 1, 2007 with diffuse pains in the joints and burning pain in the feet.  On review of the symptoms and the Veteran's medical history, the VA clinician opined that, given the Veteran's "long-standing history of [hepatitis] C," the peripheral neuropathy symptoms were "potentially related" to cryoglobulinemia, or the presence of abnormal proteins in the blood.  The treatment report also notes radiculopathy in the cervical spine.

During follow-up treatment on September 28, 2007, the Veteran presented for treatment with continued complaints of upper and lower extremity aches and pains.  The treatment record, which includes a diagnosis of only bilateral lower extremity polyneuropathy, also includes the VA clinician's opinion that "it is at least as likely as not that [the Veteran's] current complaints of small fiber polyneuropathy, mild in nature, is related to his Agent Orange exposure."  No rationale for the opinion was provided.  The same VA clinician submitted a letter in October 2008 (dated May 27, 2008) indicating a diagnosis of bilateral upper and lower extremity peripheral neuropathy.  The VA clinician explained that from his experience and according to medical literature (uncited), "small fiber neuropathies may pre-date clinical manifestations of diabetes mellitus in individuals."  Accordingly, the VA clinician opined that even though the Veteran was not diagnosed with diabetes mellitus, "the presence of his small fiber polyneuropathy would at least as likely as not be an early manifestation of diabetes despite other normal clinical assessment.  Therefore, indirectly, it is at least as likely as not that his small fiber polyneuropathy (via pre-diabetes) is related to Agent Orange exposure."

Similarly, the evidence includes three letters from a private physician, Dr. B., that support a relationship between the peripheral neuropathy disorders and Agent Orange exposure.  In letters from August 2010 and March 2011, Dr. B. opined that the Veteran "suffers from chronic small fiber polyneuropathy which is more likely than not the result of exposure to Agent Orange in Vietnam."  Dr. B. did not include a rationale with these opinions.  A September 2010 letter includes the same opinion, but provides rationale stating that the Veteran is not diabetic, has no family history of neuropathy, and does not consume ethanol in any significant amount.

In an October 2008 letter, Dr. P. opined that the Veteran's unspecified peripheral neuropathy disorder is "related to and caused by his diabetes mellitus."  No additional comments regarding the rationale were provided. 

In a September 2008 rating decision, the RO granted service connection for diabetes mellitus type II, effective June 6, 2008.  The grant of service connection was premised on a May 28, 2008 private treatment record from Dr. P.  diagnosing diabetes.  In a July 2010 rating decision, however, the RO severed service connection for diabetes mellitus type II, effective October 1, 2010, finding no clinical diagnosis for diabetes type II.  As indicated in the July 2010 rating decision, VA examined the Veteran for diabetes mellitus in July 2009.  The July 2009 VA examination report includes the VA examiner's opinion that the Veteran does not have a current diabetes mellitus type II disorder, and furthermore, that examination and testing "does not indicate neuropathy, but more likely radiculopathy."  The diagnosis regarding diabetes was related to diagnostic criteria recommended by the American Diabetes Association which was not met during or prior to the July 2009 examination, including during the May 2008 treatment upon which the grant of service connection was premised.  Based on this evidence, the RO determined that the Veteran does not have a current diabetes mellitus disorder, and severed service connection for diabetes mellitus type II, effective October 1, 2010, the first day of the month following 60 days notice of proposed severance of service connection.

The Veteran did not appeal the July 2010 severance of service connection.  The Veteran testified during the November 2014 Board hearing that he does not have a current diagnosis for diabetes mellitus type II.  See Board hearing transcript at 4.  VA treatment records do not list diabetes as an active problem.

In sum, the evidence includes a series of private medical opinions from Dr. B. relating the Veteran's peripheral neuropathy to Agent Orange exposure, an October 2008 letter relating the peripheral neuropathy to diabetes mellitus, an October 2010 VA medical opinion relating the Veteran's peripheral neuropathy to diabetes mellitus type II, and a July 2009 VA examination report indicating that the Veteran has neither diabetes mellitus type II nor peripheral neuropathy in any extremity.  The evidence also includes a diagnosis of hepatitis C dating back to 1978, to which the VA clinician who wrote the October 2010 medical opinion previously indicated could be the source of peripheral neuropathy symptoms.  

The Board does not assign any probative weight to the March 2011 and August 2010 medical opinions from Dr. B.  These opinions simply state a conclusory opinion without supporting rationale.  The U.S. Court of Appeals for Veterans Claims has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Such is the case here, where Dr. B. merely stated that "polyneuropathy which is more likely than not the result of exposure to Agent Orange in Vietnam" without any indication of how the conclusion was reached.  Similarly, the Board does not assign any probative weight to the October 2008 letter from Dr. P., which provides a nexus opinion without any rationale.

As to the opinions relating the peripheral neuropathy to Agent Orange, and as noted above, VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630 -41 (2003); 64 Fed. Reg. 59,232-43 (1999); 61 Fed. Reg. 57,586-89 (1996).  Although peripheral neuropathy is among those disorders, it must be diagnosed as acute or subacute peripheral neuropathy, which has not been found in this case.  As the weight of the lay and medical evidence is against finding a diagnosis of acute or subacute peripheral neuropathy of the upper or lower extremities, service connection may not be granted for peripheral neuropathy based on exposure to Agent Orange.

Moreover, the October 2008 (dated May 27, 2008) VA opinion relating peripheral neuropathy to Agent Orange is premised on a diagnosis of diabetes mellitus.  Specifically, the VA physician opined that "the presence of [the Veteran's] small fiber polyneuropathy would at least as likely as not be an early manifestation of diabetes despite other normal clinical assessment.  Therefore, indirectly, it is at least as likely as not that his small fiber polyneuropathy (via pre-diabetes) is related to Agent Orange exposure."  The November 2009 VA examination outlines that the diagnosis of diabetes mellitus type II was erroneous; therefore, this October 2008 opinion is not provided any probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  

For these reasons, the Board is left to consider the diagnosis of hepatitis C, which was previously identified as a potential source of peripheral neuropathy symptoms, and a lack of any in-service injury, disease, or event to which bilateral upper or lower extremity could be related.  The Board has also considered that the July 2009 VA examination report concludes that the Veteran does not have a current diagnosis of peripheral neuropathy, and that the symptoms associated with that disorder are more likely attributable to cervical radiculopathy, which was also identified by the VA physician who noted the potential relationship to hepatitis C.  Lastly, the Board notes that the Veteran has a reported medical history including three motor vehicle accidents (1976, 2001, and 2014), including one which resulted in cervical spine surgery.  See November 2014 Board hearing transcript at 5; July 2009 VA examination report.  As a result, the Board finds that the weight of the evidence is against finding that a current bilateral peripheral neuropathy disorder of the upper or lower extremities is related to service.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Similarly, the Board also finds that the Veteran is not service-connected for diabetes mellitus type II; therefore, cannot be service connected for bilateral peripheral neuropathy of the upper or lower extremities as secondary to diabetes mellitus type II.  Service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  See 38 C.F.R. § 3.105(d) (2014); see also Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. Gober, 10 Vet. App. 474 (1997).  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  If additional evidence is not received within that period, final rating action will be taken.  38 U.S.C.A. §§ 5109A, 5112(b)(6) (West 2014); 38 C.F.R. § 3.105(d) (2014).  When VA seeks to sever service connection, the provisions of 38 C.F.R. 
§ 3.105(d) impose the same burden of proof that is placed on a claimant who, pursuant to 38 C.F.R. § 3.105(a), seeks to have an unfavorable decision overturned, except that in making the determination of whether severance of service connection is proper, the review of the record is not limited to evidence that was before the RO at the time the original adjudication was made.  See 38 C.F.R. § 3.105(d); Baughmann v. Derwinski, 1 Vet. App. 563, 566 (1991); Stallworth, 20 Vet. App. at 488; Daniels, 10 Vet. App. at 480

The RO severed service connection for diabetes mellitus type II in a July 2010 rating decision, finding that service connection was based on a clearly and unmistakably erroneous diagnosis of diabetes mellitus type II.  The Veteran did not appeal the severance of service connection for diabetes mellitus type II.  As the unappealed July 2010 rating decision established that there was no current diabetes mellitus type II diagnosis at any point, the Board finds that service connection for bilateral upper or lower extremity neuropathy as secondary to diabetes mellitus type II is not warranted.  38 C.F.R. § 3.310.


ORDER

Service connection for bilateral upper extremity peripheral neuropathy is denied.

Service connection for bilateral lower extremity peripheral neuropathy is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


